J-S17031-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.M., a Minor         :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
APPEAL OF: S.G., Mother                   :              No. 3520 EDA 2016

                Appeal from the Decree entered October 27, 2016
                in the Court of Common Pleas of Monroe County,
                   Orphans' Court Division, No. 39 O.C.A. 2016

BEFORE: OLSON, STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED APRIL 11, 2017

        S.G. (“Mother”) appeals the Decree terminating her parental rights to

her son, C.M. (born in July 2012), pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), (8) and (b) of the Adoption Act.1 We affirm.

        In June 2015, Monroe County Children and Youth Services (“MCCYS”)

received a referral regarding Mother’s neglect of C.M. The MCCYS intake

caseworker reported that Mother had left C.M. in the care of maternal

grandmother because Mother was unemployed and homeless, having been

evicted from her apartment.      Additionally, concerns were raised regarding

Mother’s heroin use, lack of stability, and domestic violence between her and

her new paramour.         On July 17, 2015, C.M. was placed in emergency

protective custody, in the care of maternal grandmother. On July 20, 2015,

following a shelter care hearing, the trial court continued C.M.’s protective


1
    C.M.’s father is deceased.
J-S17031-17


custody, and placement with maternal grandmother.              MCCYS filed a

dependency Petition, and following a hearing on July 30, 2015, the trial

court adjudicated C.M. dependent, and continued his placement with

maternal grandmother. Throughout C.M.’s dependency, Mother made only

one visit to C.M.,2 and cancelled several other visits. Mother also failed to

appear at several permanency review hearings.           On August 26, 2016,

MCCYS filed a Petition to terminate Mother’s parental rights to C.M.         On

October 18, 2016, the trial court conducted a hearing on the Petition, which

Mother attended by phone. On October 27, 2016, the trial court entered a

Decree terminating Mother’s parental rights to C.M., pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b) of the Adoption Act.3 Mother

filed a timely Notice of Appeal and a Statement pursuant to Pa.R.A.P.

1925(a)(2).

     On appeal, Mother raises the following issues for our review:

     1.       Did [MCCYS] fail to present clear and convincing evidence
              that termination of [M]other’s parental rights served the
              needs and interests of her son, C.M.?

     2.       Did [the] trial court err in terminating [Mother’s] parental
              rights without clear and convincing evidence that
              termination of [M]other’s parental rights served the needs
              and interests of her son, C.M.?

2
 At the visit, Mother appeared to be intoxicated, initially refused to remove
her sunglasses, had bloodshot eyes and shaking hands, and refused to take
a urine test.
3
  In its Decree, the trial court also changed C.M.’s permanency goal to
adoption, as maternal grandmother wishes to adopt C.M. However, Mother
has not appealed this aspect of the Decree.


                                   -2-
J-S17031-17



Brief for Mother at 6.4

      Our standard of review is as follows:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. If the factual
      findings are supported, appellate courts review to determine if
      the trial court made an error of law or abused its discretion. As
      has been often stated, an abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion. Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.

            [U]nlike trial courts, appellate courts are not equipped to
      make the fact-specific determinations on a cold record, where
      the trial judges are observing the parties during the relevant
      hearing and often presiding over numerous other hearings
      regarding the child and parents. Therefore, even where the
      facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must
      resist the urge to second guess the trial court and impose its
      own credibility determinations and judgment; instead we must
      defer to the trial judges so long as the factual findings are
      supported by the record and the court’s legal conclusions are not
      the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826–27 (Pa. 2012) (citations

omitted).

      Satisfaction of any one subsection of section 2511(a), along with

consideration of Section 2511(b), is sufficient for the involuntary termination

of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

4
 Mother stated her issues differently in her Statement pursuant to Pa.R.A.P.
1925(a)(2); however, we decline to find waiver on this basis.


                                  -3-
J-S17031-17


banc).   In this case, the trial court entered a Decree terminating Mother’s

parental rights to C.M. pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8)

and (b).    As only one subsection of 2511(a) is necessary to support a

termination decree, we will review the trial court’s decision to terminate

Mother’s parental rights based upon subsections 2511(a)(8) and (b), which

state the following:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                  ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency, 12 months or more have elapsed from the
           date of removal or placement, the conditions which led to
           the removal or placement of the child continue to exist
           and termination of parental rights would best serve the
           needs and welfare of the child.

                                  ***

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.




                                  -4-
J-S17031-17


      With respect to subsection 2511(a)(8), Mother concedes that C.M. has

been out of her care for over 15 months, and the conditions that led to his

removal continue to exist.      Brief for Mother at 15.      However, Mother

contends that MCCYS failed to prove by clear and convincing evidence that

the termination of her parental rights is in C.M.’s best interests. Id.

      With respect to subsection 2511(b), Mother concedes that C.M. is

bonded with maternal grandmother. Id. at 16. However, Mother contends

that no testimony was presented as to how the termination of her parental

rights will affect C.M. Id. Mother also asserts that she did not affirmatively

relinquish her parental rights, and that “she still tried to reach out via phone

to C.M.[,]” despite the fact that she had no transportation and was in

rehabilitation facilities. Id. Mother argues that, because she made efforts

to meet her goals with MCCYS, and to bond with C.M. from her various

locations, MCCYS failed to prove by clear and convincing evidence that the

termination of her parental rights is in C.M.’s best interests. Id.

      In its Opinion, the trial court set forth its findings of fact, addressed

Mother’s issues, set forth the relevant law, and determined that MCCYS had

proven by clear and convincing evidence that termination of Mother’s

parental rights was in C.M.’s best interests pursuant to subsections

2511(a)(8) and (b).     See Trial Court Opinion, 10/27/16, at 1-3, 6.       We

discern no abuse of discretion by the trial court, and affirm on the basis of

its Opinion, which is supported by the record and free of legal error. See id.



                                  -5-
J-S17031-17


     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/11/2017




                          -6-
                                                                                                                       Circulated 03/17/2017 03:16 PM




                                      COURT OF COMMON PLEAS OF MONROE COUNTY
                                            FORTY-THIRD JUDICIAL DISTRICT
                                          COMMONWEALTH OF PENNSYLVANIA
                                               ORPHANS' COURT DIVISION



IN THE INTEREST OF:                                                                            : NO. 39 O.C.A. 2016
                ~.M.
  --~··---·- ..... - ~ ....   - ..........   ""'   ..   --.,-.   ..........   _
A MINOR
                                                                                                 INVOLUNTARY TERMINATION
                                                                                                 OF PARENTAL RIGHTS


                                                                                        OPINION

                          This matter came before the Court on a request of Monroe County Children and

Youth Services (CYS) for a goal change and termination of parental rights. A hearing thereon

was held October 18, 2016.

                                                                                  I. FINDINGS OF FACT
                                                                      C.M.
                              1.                                                  . (minor child), whose date of birth is July.,2012, is

presently four years of age.
                                                                                               c..M.              S.&:
                          2. The biological mother of•llli•ill•li.s                                                           (Mother), whose

date of birth is February 19, 1992, presently twenty four (24) years of age, and whose last known

mailing address is 100 Eagleville Road, Eagleville, PA 19403.
                                                                                              C.M.               "J.M.
                              3. The biological father of                                                lS                   who died on
February 7, 2015.

                          4. Monroe County Children and Youth Services received an initial referral on

June 30, 2015 with concerns of neglect, drug use, and domestic violence.
              5. Emergency Protective Custody was granted by the Honorable David J.

Williamson on July 17, 2015 and continued by the Honorable Jonathan Mark at the Shelter Care
                               c.M.
hearing held July 20, 2015.   11- IS   was found to be a dependent child by the Honorable Stephen

M. Higgins by Order dated July 30, 2015.
                                        v.M.
              6. Said placement of£,.          ;was reviewed and continued by further Orders of

Court dated November 2, 2015, January 21, 2016, April 22, 2016 and July 26, 2016.

              7. At the time of this hearing, Mother was unable to attend due to transportation

problems, but she participated by telephone and was represented by counsel.

              8. Mother has missed visits and court hearings.

              9. Mother's only visit with                    occurred on August 14, 2015.
                        C.M.
                                       has been residing in kinship care with his maternal

grandmother since July 17, 2015.

               11. Mother has lived in at least eight (8) different residences since July 2015.

               12. Mother lived and worked for a period of time in Bethlehem, Pennsylvania,

approximately 30 miles from the CYS office, but Mother made no visits with
                                                                                  u.M.I
                                                                                 ass:        during

that time.

               13. Mother has been in several drug rehabilitation programs since July 2015.

               14. Mother is currently living in a sober living residence in the Philadelphia area.

               15. She will be starting an intensive out-patient program, but unsure how long it

lasts.
                                                                                  C. M.
               16. Mother is not employed and lacks stable housing for _ ~,-,._ -··-·=

               1 7. Mother has no means of transportation.




                                                   2
                18. Mother has a mental health diagnosis of bi-polar disorder, but is not engaged

in any treatment.

                19.   W.1.---1.,,l!.~.1l__1-1.
                                          l .is   bonded with his maternal grandmother who wishes to

adopt him.
                               (}.M.
                20. 'Wllllllllllllis              not bonded with Mother at this time.

                21. Maternal grandmother would allow contact with Mother after adopton if she

is clean and sober and appropriate.




                                                  II. DISCUSSION

                Pursuant to 23 Pa. C.S.A. Section 251 l(a), the parental rights of
       0./Vf.
to                     should be terminated in that:

                1) The parents have, for a period of more than six (6) months
                   prior to the filing of this petition, failed to perform their
                   parental duties; or

                2) The repeated and continued incapacity, abuse, neglect or
                   refusal of the parents has caused the child to be without
                   essential parental care, control or subsistence necessary for her
                   physical and mental well-being and the conditions and causes
                   of the inability, abuse, neglect or refusal have not been
                   remedied by the parents; or

                                                                                         :~::
                5) The child has been removed from the care of the parents by the
                   court or under a voluntary agreement with an agency for a
                   period of at least 6 months, the conditions which led to the
                   removal or placement of the child continue to exist, the parent
                   cannot or will not remedy those conditions within a reasonable
                   period of time, the services or assistance reasonably available
                   to the parent are not likely to remedy the conditions which led
                   to the removal or placement of the child within a reasonable
                   period of time and termination of the parental rights would best
                   serve the needs and welfare of the child; or




                                                           3
               8) The child has been removed from the care of the parents by the
                  court or under a voluntary agreement with an agency, 12
                  months or more have elapsed from the date of removal or
                  placement, the conditions which led to the removal or
                  placement of the child continue to exist and termination of
                  parental rights would best serve the needs and welfare of the
                  child.


               In the matter of the Adoption of Baby Boy A., A Minor v Catholic Social

Services of the Diocese of Harrisburg, Pennsylvania, Inc., 512 Pa. 517, 517 A.2d 1244 (1986), -

the Supreme Court set forth the following standard for involuntary termination of parental rights:

                       "This Court has frequently held that parenthood is an active
               occupation. It is not enough that a parent declines to relinquish
               parental claim to a child; a parent must affirmatively demonstrate
               love, protection and concern. A parent desiring to retain parental
               rights must exert himself to take and maintain a place of
               importance in his child's life. The statute does not require a
               showing of both an intention to relinquish parental claim and a
               failure to perform parental duties. This Court will view the efforts
               made by a parent in light of the totality of his circumstances."


Similarly, the Superior Court In Re Shives, 363 Pa. Super. 225, 525 A.2d 801 (1987) stated:

                        "There is no simple or easy definition of parental duties.
               Parental duty is best understood in relation to the needs of a child.
               A child needs love, protection, guidance, and support. These
               needs, physical and emotional, cannot be met by a merely passive
               interest in the development of the child. Thus, this court has held
               that the parental obligation is a positive duty which requires
               affirmative performance."

               The statutory criteria for involuntary termination of parental rights must be met by

clear and convincing evidence. Santosky v Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d
599 (1982); In re Baby Boy S., 420 Pa. Super. 37, 615 A.2d 1355 (1992). The standard of clear




                                                 4
and convincing evidence is defined as testimony that is so "clear, direct, weighty and convincing

as to enable the trier of fact to come to clear conviction, without hesitation, of the truth of the

precise facts at issue." In re Adoption of Antencio, 539 Pa. 161, 650 A.2d 1064 (1994).

                Section 251 l(a)(l) of the Adoption Act requires a showing that a parent has

refused or failed to perform parental duties for a period of at least six months. A parent whose

child has been placed in foster care has an affirmative duty to work toward the return of the child

and must at a minimum show a willingness to cooperate with Children and Youth to obtain

services necessary to enable the parent to meet the duties and obligations of parenthood.

                Section 251 l(a)(2) of the Adoption Act provides that parental rights can be

terminated if the repeated and continued incapacity, abuse, neglect or refusal of the parent has

caused the child to be without essential parental care, control or subsistence necessary for his

physical and mental well-being and the conditions and causes of the inability, abuse, neglect or

refusal have not been remedied by the parent.

                 Section 251 l(a)(5) of the Adoption Act requires that the child has been removed

 from the care of the parents for a period of at least 6 months, the conditions which led to the

 removal of the child continue to exist, the parent cannot or will not remedy those conditions

 within a reasonable period of time and the services or assistance reasonably available to the

 parent are not likely to remedy the conditions which led to the placement of the child within a

 reasonable period of time and termination of the parental rights would best serve the needs and
                                                                                           I
                                                                                    ~ _C_.M;~
 welfare of the child. In spite of the services provided to the family since the._.._

 dependency adjudication,    e   Mother has not achieved the goals of the Child Permanency Plan.




                                                     5
                Section 251 l(a)(8) of the Adoption Act requires that three elements be proven by

clear and convincing evidence. First, the child must have been removed from the care of the

parents by the Court for a period of twelve (12) months or more. The minor child has resided in

foster care for fifteen (15) months. Second, the conditions which led to the child's removal must

continue to exist. The third element which must be proven under Section 2511 (a)(8) is that the

termination of parental rights would best serve the needs and welfare of the child. 23 Pa. C.S.A.

§2511 (b ). Mother has not completed any goals of the family service plan. She has been in and

out of drug rehab programs and is currently in a sober living center. Mother is not employed, has
                             C.M.
no stable housing for                     nd no transportation. Mother has paid no support        forlll
  C.M.
••••11,                                         c.v-
        and she has had only one (1) visit withWsince
                                                                         c..M·
                                                                        (.
                                                                                b
                                                                            I ] ecame dependent.
                                                                                   C,.#.A.•
There was no testimony that Mother has done anything as a parent for         I                 in the last

fifteen (15) months except the one visit in August 2015. Mother has mental health issues for

which she has not engaged treatment. Mother has evidenced a settled purpose to relinquish her

parental rights.

                In addition, it would be in                best interests under §2511(b) to
                                   C,. JA,
 terminate parental rights.                 is bonded with maternal grandmother who wishes to

 adopt him. '
                    C.M.
                    •    p lacks a bond with Mother.        •
                                                                  C.M·
                                                                             0   is at an age where it is

 important for stability and permanency. Maternal grandmother would also allow Mother to be a
                C. M.'s
 part ot9                 a life in the future provided she is clean and sober and appropriate to -
 c. ·"'· For all of these reasons, we will enter an order terminating Mother's parental rights.
 ...




                                                     6
                                 III. CONCLUSIONS OF LAW

               1. Notice of the proceeding has been given to all interested parties.
                                                           C .M.
               2. Emergency Protective Custody of••••••                    was taken on July 17,

2015 and he remains in the care of Monroe County Children and Youth Services to the present

time.

               3. Termination of parental rights would best serve the needs and welfare of
        C.M.
·----             and the statutory criteria set forth in 23 Pa. C.S.A. 251 l(a)(l), (2), (5), (8) and

(b) for such termination has been established by clear and convincing evidence. Santosky v.

Knner, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); In Re T.R., 502 Pa. 165, 465 A.2d
642 (1983).
                                                                                            C.M.
               4. It is in the best interest to terminate the parental rights as to••••••




                                                   7